         Case 1:20-cv-10657-GBD-SN Document 1 Filed 12/17/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In Re:
         TERRORIST ATTACKS ON                                03-MDL-1570 (GBD)(SN)
         SEPTEMBER 11, 2001
---------------------------------------------------------X
JOAN PARKER, Individually, as Administratrix                 20-CV-10657 (GBD)(SN)
of the Estate of PHILIP LACEY PARKER,
Deceased,

JOAN PARKER, as Surviving Spouse of PHILIP
LACEY PARKER, Deceased,

STEPHANIE PARKER, as Surviving Child of                      SUDAN SHORT FORM
PHILIP LACEY PARKER, Deceased,                               COMPLAINT AND DEMAND
                                                             FOR TRIAL BY JURY
CAROL A. SUAREZ, and MANUEL T. SUAREZ
Individually, and as Co-Administrators of the Estate
of DAVID SCOTT SUAREZ, Deceased,

CAROL A. SUAREZ, as Surviving Parent of
DAVID SCOTT SUAREZ, Deceased,

MANUEL T. SUAREZ, as Surviving Parent of
DAVID SCOTT SUAREZ, Deceased,

BRYAN A. SUAREZ, as Surviving Sibling of
DAVID SCOTT SUAREZ, Deceased,

KRISTEN M. CARPENTER, as Surviving Sibling
of DAVID SCOTT SUAREZ, Deceased,

                                   Plaintiffs,
        -against-

THE REPUBLIC OF THE SUDAN,

                                    Defendant.
---------------------------------------------------------X




                                                        1
        Case 1:20-cv-10657-GBD-SN Document 1 Filed 12/17/20 Page 2 of 7




       Plaintiffs named herein by and through the undersigned counsel file this Short Form

Complaint against Defendant, the Republic of the Sudan, arising out of the September 11, 2001

terrorist attacks (“September 11, 2001 Terrorist Attacks”), as permitted and approved by the

Court’s Order of December 1, 2020, ECF No. 6547. Each Plaintiff incorporates by reference the

specific allegation, as indicated below, of (a) the Consolidated Amended Complaint as to the

Republic of the Sudan (“SCAC”), ECF No. 6539, or (b) the Ashton Amended Complaint as to

Sudan Defendants in Ashton v. the Republic of the Sudan, No. 02-CV-6977 (GBD)(SN), ECF

No. 6537 (in 03-md-1570) (hereinafter “Ashton Sudan Amended Complaint”).

       Upon filing this Sudan Short Form Complaint, each Plaintiff is deemed to have adopted

all factual and jurisdiction allegations of the complaint that has been joined as specified below;

all prior filings in connection with that complaint; and all prior Orders and rulings of the Court in

connection with that complaint.

                                               VENUE

       1.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and

1391(f)(1), as a substantial part of the events giving rise to the claims asserted herein occurred in

this district. Venue is also proper in this district pursuant to 18 U.S.C. § 2334(a).

                                         JURISDICTION

       2.      Jurisdiction is premised on the grounds set forth in the complaints specified

below, and further, jurisdiction of this Sudan Short Form Complaint is premised upon and

applicable to all defendants in this action:

       ■       28 U.S.C. § 1605(a)(5) (non-commercial tort exception)

       ■       28 U.S.C. § 1605B (Justice Against Sponsors of Terrorism Act)

       ■       28 U.S.C. § 1330 (actions against foreign states)



                                                  2
            Case 1:20-cv-10657-GBD-SN Document 1 Filed 12/17/20 Page 3 of 7




           ■        Other (set form below the basis of any additional ground for jurisdiction and
                    please such in sufficient detail as per the FRCP): 28 U.S.C. § 1602 et seq., as well
                    as the exception to immunity formerly set forth at 28 U.S.C. § 1605(a)(7).

                                             CAUSES OF ACTION

           3.       Each Plaintiff hereby adopts and incorporates herein by reference the following

factual allegations, jurisdictional allegations, and jury trial demand in the following complaint

[check only one complaint] and the following causes of action set forth in that complaint:

□          Consolidated Amended Complaint as to the Republic of the Sudan (“SCAC”), ECF
           No. 6539 (check all causes of action that apply):

           □        COUNT I - Claims under Section 1605A(c) of the Foreign Sovereign Immunities
                    Act, 28 U.S.C. § 1605A(c), on behalf of all Plaintiffs granted a private right of
                    action under 28 U.S.C. § 1605A.1

           □        COUNT II - Claims under Section 1605A(d) of the Foreign Sovereign
                    Immunities Act, 28 U.S.C. § 1605A(d), on behalf of all Plaintiffs granted a
                    private right of action under 28 U.S.C. § 1605A.2

           □        COUNT III - Aiding and Abetting and Conspiring with Al Qaeda to commit the
                    September 11th Attacks upon the United States in Violation of 18 U.S.C. §
                    2333(d) (JASTA), on behalf of all “U.S. National” Plaintiffs.3

           □        COUNT IV - Aiding and Abetting and Conspiring with Al Qaeda to commit the
                    September 11th Attacks upon the United States in Violation of 18 U.S.C. §
                    2333(a), on behalf of all “U.S. National” Plaintiffs.

           □        COUNT V - Committing acts of international terrorism in violation of 18
                    U.S.C. § 2333, on behalf of all “U.S. National” Plaintiffs.

           □        COUNT VI - Wrongful Death, on behalf of all Plaintiffs bringing Wrongful
1
 Section1605A of the Foreign Sovereign Immunities Act grants a right of action to (1) nationals of the United
States, (2) members of the armed forces, (3) employees of the U.S. government (including individuals performing a
contract awarded by the U.S. government) acting within the scope of employment, and legal representatives of
persons described in (1), (2), or (3).

2
    See preceding footnote.
3
  The causes of action pursuant to the ATA, 18 U.S.C. § 2331 et seq., are asserted on behalf of Plaintiffs who are
U.S. nationals, estates, heirs, and survivors of U.S. nationals; U.S. nationals who are members of a putative class
represented by such Plaintiffs; Plaintiffs who are subrogated to the rights of U.S. nationals who incurred physical
injuries to property and related losses as a result of the September 11th attacks; and Plaintiffs who are assignees of
U.S. nationals killed or injured in the September 11th attacks. The term “U.S. National” Plaintiffs in the context
claims under JASTA or the ATA refers to all such parties.

                                                           3
         Case 1:20-cv-10657-GBD-SN Document 1 Filed 12/17/20 Page 4 of 7




                  Death claims.

         □        COUNT VII - Negligence, on behalf of all Plaintiffs.

         □        COUNT VIII - Survival, on behalf of all Plaintiffs bringing wrongful death
                  claims.

         □        COUNT IX - Alien Tort Claims Act, on behalf of all Alien National Plaintiffs.4

         □        COUNT X – Assault and Battery, on behalf of all Plaintiffs bringing wrongful
                  death and personal injury claims.
         □        COUNT XI – Conspiracy, on behalf of all Plaintiffs.
         □        COUNT XII – Aiding and Abetting, on behalf of all Plaintiffs.
         □        COUNT XIII – Negligent and/or intentional infliction of emotional distress on
                  behalf of all Plaintiffs.
         □        COUNT XIV – Liability pursuant to Restatement (SECOND) of Torts § 317 and
                  Restatement (THIRD) of Agency § 7.05: Supervising Employees and Agents, on
                  behalf of all Plaintiffs.
         □        COUNT XV – Liability pursuant to Restatement (SECOND) of Torts § 317 and
                  Restatement (THIRD) of Agency § 7.05: Hiring, Selecting, and Retaining
                  Employees and Agents, on behalf of all Plaintiffs.
         □        COUNT XVI – 18 U.S.C. § 1962(a)-(d) – Civil RICO, on behalf of all Plaintiffs.
         □        COUNT XVII – Trespass, on behalf of all Plaintiffs asserting claims for property
                  damage and economic injuries.
         □        COUNT XVIII – Violations of international law, on behalf of all Plaintiffs.
■        Ashton Sudan Amended Complaint, ECF No. 6537 (check all causes of action that
         apply):
         ■        First Cause of Action to Recover Personal Injury and Wrongful Death Damages
                  Pursuant to Section 1605A of the Foreign Sovereign Immunities Act, 28 U.S.C. §
                  1605A.
         ■        Second Cause of Action to Recover Personal Injury and Wrongful Death
                  Damages Pursuant to Section 1605B (JASTA) and the Anti-Terrorism Acts.
         ■        Third Cause of Action for Personal Injury and Wrongful Death Injuries Pursuant
                  to State Tort Law.

4
  The causes of action pursuant to the Alien Tort Claims Act (ATCA), 28 U.S.C. § 1350, are asserted on behalf of
Plaintiffs who are alien nationals; estates, heirs, and survivors of alien nationals who are not themselves U.S.
nationals; alien nationals who are members of a putative class represented by such Plaintiffs; subrogated to the rights
of alien nationals who incurred injuries to property and related losses as a result of the September 11th attacks; and
assignees of alien nationals killed or injured in the September 11th attacks.

                                                          4
        Case 1:20-cv-10657-GBD-SN Document 1 Filed 12/17/20 Page 5 of 7




       ■       Fourth Cause of Action for Personal Injury and Wrongful Death Damages
               Pursuant to the Alien Tort Claims Act.
       ■       Fifth Cause of Action for Punitive Damages.
       □       Sixth Cause of Action for Property Damage.
□      Each Plaintiff asserts the following additional theories and/or Cause of Action
       against the Republic of the Sudan: __________________________________________
       ________________________________________________________________________
       ________________________________________________________________________

                             IDENTIFICATION OF PLAINTIFFS

       4.      The following allegations and information are alleged on behalf of each

individual who is bringing this claim, as indicated on Appendix 1 to this Sudan Short Form

Complaint, herein referred to as “Plaintiffs.”

               a.      The citizenship/nationality of each Plaintiff is indicated at Appendix 1 to
                       this Sudan Short Form Complaint, herein referred to as “Plaintiffs.”

               b.      Plaintiff is entitled to recover damages on the causes of action set forth in
                       this Sudan Short Form Complaint.

               c.      As indicated at Appendix 1, Plaintiff (i) is the estate representative of
                       someone who was killed as a result of the September 11, 2001 Terrorist
                       Attacks; (ii) is the surviving immediate family member of someone who
                       killed as a result of the September 11, 2001 Terrorist Attacks.

               d.      For those Plaintiffs with personal injury claims, as indicated in Appendix
                       1, on or after September 11, 2001, said Plaintiff was present at the
                       Pentagon and/or the World Trade Center site and/or its surroundings
                       and/or lower Manhattan and/or at an area wherein he/she was exposed to
                       toxins as a result of the terrorist attacks and was exposed to toxins from
                       the attacks, and/or was otherwise injured, and/or as otherwise alleged, as
                       stated specifically in Appendix 1.

               e.      For those Plaintiffs with personal injury and/or wrongful death claims, as
                       indicated in Appendix 1, as a direct, proximate and foreseeable result of
                       Defendant’s actions or inactions, Plaintiff or his or her decedent suffered
                       bodily injury and/or death, and consequently economic and other losses,
                       including but not limited to pain and suffering, emotional distress,
                       psychological injuries, and loss of enjoyment of life, and/or as described
                       in the Sudan Short Form Complaint, and/or as otherwise may be specified
                       in subsequent discovery proceedings, and/or as otherwise alleged in
                       Appendix 1.

                                                 5
        Case 1:20-cv-10657-GBD-SN Document 1 Filed 12/17/20 Page 6 of 7




                f.      The name, relationship to the injured and/or deceased September 11
                        victim, residency, citizenship/nationality, and the general nature of the
                        claim for each plaintiff asserting wrongful death and/or solatium claims is
                        listed on the attached Appendix 1, and is incorporated herein as
                        allegations, with all allegations of the related complaints, as specified
                        above, deemed alleged as to each Plaintiff.

                          IDENTIFICATION OF THE DEFENDANT

        5.      The only Defendant named in this Sudan Short Form Complaint is the Republic

of the Sudan.

                               NO WAIVER OF OTHER CLAIMS

        6.      By filing this Sudan Short Form Complaint, Plaintiff(s) is/are not waiving any

right to file suit against any other potential defendants or parties.

        7.      By filing this Sudan Short Form Complaint, Plaintiff(s) are not opting out of any

class that the Court may certify in the future.

                                          JURY DEMAND

        8.      Each Plaintiff hereby demands a trial by jury as to the claims in this action.

        WHEREFORE, Plaintiffs pray for relief and judgment against Defendant as set for in

this Sudan Short Form Complaint as appropriate.

Dated: December 17, 2020
                                                        Respectfully submitted,

                                                        /s/ Dorothea M. Capone
                                                        COUNSEL FOR PARKER AND
                                                        SUAREZ PLAINTIFFS
                                                        Baumeister & Samuels, P.C.
                                                        140 Broadway, 46th Floor
                                                        New York, NY 10005
                                                        Phone: (212) 363-1200
                                                        Email: tcapone@baumeisterlaw.com




                                                   6
       Case 1:20-cv-10657-GBD-SN Document 1 Filed 12/17/20 Page 7 of 7




                                               APPENDIX 1

       Each line below is deemed an allegation, incorporating the allegations, language, and

references with the Sudan Short Form Complaint to which this Appendix 1 is appended and shall

be referenced as Allegation 1 of Appendix 1 to the Sudan Short Form Complaint, Allegation 2 of

Appendix 1 to the Sudan Short Form Complaint, etc.

       Plaintiff’s     Plaintiff’s   Plaintiff’s    9/11         Plaintiff’s    9/11           Nature of
       Name            State of      Citizenship/   Decedent’s   Relationship   Decedent’s     Claim
       (alphabetical   Residency     Nationality    Full Name    to 9/11        Citizenship/   (wrongful
       by last         at Filing     on                          Decedent       Nationality    death,
       name)           (or death)    9/11/2001                                  on             solatium,
                                                                                9/11/2001      personal
                                                                                               injury)
 1.    Carpenter,      NJ            U.S.           Suarez,      Sibling        U.S.           Wrongful
       Kristen M.                    Citizen        David S.                    Citizen        Death,
                                                                                               Solatium
 2.    Parker,         PA            U.S.           Parker,      Spouse         U.S.           Wrongful
       Joan Z.                       Citizen        Philip L.                   Citizen        Death,
                                                                                               Solatium
 3.    Parker,         NJ            U.S.           Parker,      Decedent       U.S.           Wrongful
       Philip L.                     Citizen        Philip L.                   Citizen        Death,
                                                                                               Solatium
 4.    Parker,         NJ            U.S.           Parker,      Child          U.S.           Wrongful
       Stephanie                     Citizen        Philip L.                   Citizen        Death,
       Z.                                                                                      Solatium
 5.    Suarez,         VA            U.S.           Suarez,      Sibling        U.S.           Wrongful
       Bryan A.                      Citizen        David S.                    Citizen        Death,
                                                                                               Solatium
 6.    Suarez,         NJ            U.S.           Suarez,      Parent         U.S.           Wrongful
       Carol A.                      Citizen        David S.                    Citizen        Death,
                                                                                               Solatium
 7.    Suarez,         NJ            U.S.           Suarez,      Decedent       U.S.           Wrongful
       David S.                      Citizen        David S.                    Citizen        Death,
                                                                                               Solatium
 8.    Suarez,         NJ            U.S.           Suarez,      Parent         U.S.           Wrongful
       Manuel T.                     Citizen        David S.                    Citizen        Death,
                                                                                               Solatium




                                                     7
